     Case: 1:17-cv-01171 Document #: 49 Filed: 10/30/18 Page 1 of 1 PageID #:256

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Flava Works, Inc
                                      Plaintiff,
v.                                                    Case No.: 1:17−cv−01171
                                                      Honorable Robert W. Gettleman
Marques Rondale Gunter, et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 30, 2018:


        MINUTE entry before the Honorable Robert W. Gettleman: Status hearing held on
10/30/2018. Defendant's motion for summary judgment due 12/14/2018, plaintiff's
response and cross−motion for summary judgment due 1/14/2019. Defendant's response
to plaintiff's motion and reply in support of motion for summary judgment due 1/28/2019.
Plaintiff's reply due 2/11/2019. Status hearing set for 4/16/2019 at 9:00 a.m. Mailed notice
(cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
